Citation Nr: 1600576	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  15-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	California Department of 
		Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active duty service from August 1949 to December 1952.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2014, the Board remanded the issue on appeal for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  After issuance of the SOC in October 2014, the Veteran appealed the claim for a TDIU in November 2014.  

In his November 2014 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew that request in October and December 2015 statements to the RO.    

The record in this matter consists solely of electronic claims files and as been reviewed.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include sinusitis with allergic rhinitis and conjunctivitis rated as 50 percent disabling, headaches rated as 30 percent disabling, bilateral epiphora due to allergic rhinitis and conjunctivitis rated as 20 percent disabling, tinnitus rated as 10 percent disabling, a tonsil disorder rated as 0 percent disabling, and hearing loss rated as 0 percent disabling; the overall combined rating is 80 percent.  

2.  The evidence is in relative equipoise as to whether the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In other words, to deny a claim, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's service-connected disabilities include sinusitis with allergic rhinitis and conjunctivitis rated as 50 percent disabling, headaches from sinusitis rated as 30 percent disabling, bilateral epiphora due to allergic rhinitis and conjunctivitis rated as 20 percent disabling, tinnitus rated as 10 percent disabling, a tonsil disorder rated as 0 percent disabling, and hearing loss rated as 0 percent disabling.  His overall combined rating is 75 percent, which is rounded up to 80 percent.  38 C.F.R. § 4.25.  As such, he satisfies the schedular threshold percentage requirements for consideration of a TDIU.  He has at least one disability rated at 40 percent or more, and a combined rating in excess of 70 percent.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  Thus, to the extent that the VA medical opinions summarized below each address whether the service-connected disabilities would preclude gainful employment in the average person, they are not probative because they do not analyze and apply in their comments the Veteran's level of education or work history.  

Certain reports and opinions support the Veteran's claim for a TDIU.   

In a September 2008 letter (resubmitted into the record in November 2014), the Veteran's treating physician indicated a history of employment difficulties for the Veteran, largely related to his service-connected headaches.  The physician indicated that the Veteran was frequently absent from his job as a teacher in the 1980s and 1990s as the result of his headaches.  

In July 2013, the Veteran's treating private physician stated that the Veteran "is well known to me for deviated septum and documented chronic sinusitis (which is service connected) symptoms with headaches.  Other symptoms of chronic sinusitis which the patient reports experiencing are dizziness and imbalance.  These conditions prevent him from being able to return to work."  

In June 2014, the Veteran underwent VA compensation examination into the nature and severity of his service-connected headache disorder.  The examiner indicated a phone interview of the Veteran and a review of the claims file.  The report indicates that the Veteran described his headaches as "chronic, severe, daily headaches rated at a constant 8/10 triggered by sinus infections, bright lights, physical activity, turning his head, and loud noises."  The Veteran reportedly had to retire from teaching "because he was unable to keep up physically and mentally due his headaches.  They caused loss of concentration, memory and fatigue."  The examiner characterized the headaches as unrelenting, constant, pulsating or throbbing pain which "worsens with physical activity."  Further, the examiner indicated that the Veteran's headaches caused an aura, with sensitivity to light, sound, and changes in vision.  The report also indicated that the Veteran's headaches were prostrating on a monthly basis, caused "cognitive dysfunction with poor memory and concentration" and were "productive of severe economic inadaptability."  The examiner then proceeded to summarize the Veteran's problems working as a teacher, and his need to retire early due to the headaches.  

In the report of a November 2014 VA-requested examination of the Veteran's eyes, the examiner found a bilateral eye disability as likely as not related to the Veteran's service-connected allergic rhinitis and conjunctivitis.  The examiner found that the Veteran's eye problems had a functional impact by affecting his ability to work.  In support, the examiner cited a best-corrected distant vison of 20/70.  This examiner also indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  

In the report of an April 2015 VA-requested examination of the Veteran's sinuses, the examiner found the Veteran with chronic sinusitis that caused chronic headaches and fullness, pain, and tenderness in the sinuses.  The examiner found that the Veteran had at least seven non-incapacitating episodes and at least three incapacitating episodes of sinusitis in the previous year.  The examiner also noted the Veteran's chronic rhinitis.  The examiner found that the Veteran's disorder impacted him functionally, by affecting his ability to work.  The examiner stated that the Veteran's constant headaches and incapacitating episodes limited the Veteran's ability to concentrate.  This examiner also indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  

The foregoing medical evidence tends to support the Veteran's argument that his service-connected disabilities render him unemployable under VA guidelines.  Further, the Board finds the favorable reports and opinions to be of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The medical findings are explained by medical professionals familiar with the Veteran's medical background and condition.  

Moreover, the Veteran's lay assertions are probative as well.  As a layperson, he is competent to attest to what he observes or senses, such as the pain and limitation associated with his sinus, allergy, and eye problems, and his headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds of particular probative value a statement from the Veteran dated in January 2014, in which he describes his inability to continue teaching due to "dizziness and imbalance" associated with sinusitis.  He stated that, "[t]hese conditions affect my physical ability to stand or sit for any length of time, and they affect my mental ability to stay focused on one task for any significant length of time."  

On the other hand, the record also contains evidence countering the Veteran's claim to unemployability.  In the April 2015 report addressing sinusitis and rhinitis, which noted functional impact, the examiner also indicated that the Veteran was capable of "general activities without significant restrictions."  

Further, in three other VA-requested medical reports, medical examiners found that the Veteran's service-connected disabilities did not cause functional impact.  

In a November 2011 report addressing the Veteran's eyes, the examiner stated that the Veteran's "eye condition does not impact his ability to work."  The examiner also stated that at the time of the examination there was "no evidence of conjunctivitis to render an explanation about the [Veteran's] ability to perform physical or sedentary activities."  But the examiner did find "moderate impairment of the visual field due to the overhanging excess skin of dermatochalasis.  Surgical correction of this condition was recommended to the patient."  In a December 2011 report which addressed each of the other service-connected disabilities, the examiner detailed the Veteran's complaints of severe symptoms, but found the Veteran "employable in sedentary and physical activities of employment."  Lastly, in a May 2015 report addressing headaches, the examiner found the Veteran with "very frequent prostrating and prolonged" headaches, and stated that the headaches functionally impacted his ability to work.  However, this particular examiner disagreed sharply with the June 2014 VA examiner's findings, stating that even with his headaches, the Veteran "[c]an do all physical and sedentary activities of employment without limitation.  Need rest break for 5-10 minutes after 1 hr of work."  

The reports and opinions countering the Veteran's claim are of probative value as well.  Each is based on an examination of the Veteran and of the claims file.  See Bloom, supra.  Nevertheless, these reports do not comprise a preponderance of the evidence.  Indeed, at most, these reports and opinions place the evidence of record in equipoise with regard to the question before the Board.  As such, a finding that the preponderance of the evidence is against the Veteran's claim cannot be made.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.  

In sum, the current severity of the Veteran's service-connected disabilities would significantly impact functional impairment such that the Veteran's ability to obtain and/or maintain substantially gainful employment based on his work history and level of education is legitimately and severely impacted.  Given his level of education (Master's degree) and his work history in teaching, the Veteran is at least as likely as not unemployable due to the functional impairment associated with service-connected disabilities.  

The probative evidence of record, including the Veteran's competent and credible reports that he has been unable to work full time since the mid 1980s, indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment in sedentary employment or similar work.  Consideration of the Veteran's employability must take into account the limits placed on that type of work environment by his service-connected disability.  After considering the Veteran's history of work, as well as the effects of his service-connected disorders as described above, all doubt will be resolved in the Veteran's favor.  On this basis, the Board finds that TDIU is warranted.

Significantly, according to Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013), the Board is not required to obtain a single medical opinion assessing the combined effects of all service-connected disabilities when determining whether a Veteran's multiple disabilities entitle him to a TDIU.  Accordingly, another examination is not required.  The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  

In sum, the evidence shows that the functional impairment resulting from a combination of the Veteran's service-connected disabilities, particularly his headaches and sinusitis disorder, at least as likely as not renders the Veteran unable to obtain or retain substantially gainful employment.  The Veteran has reported frequent absences from work due to headaches, vision disturbances and incapacitating episodes as well as dizziness and imbalance due to his sinus disorder.  He also reported problems concentrating due to his headaches and sinus disorder.  While the evidence does not show that one disability renders the Veteran unable to obtain or retain substantially gainful employment, the functional impairment resulting from multiple disabilities does, when reasonable doubt is resolved in the Veteran's favor, result in an inability to obtain or retain substantially gainful employment.    

	(CONTINUED ON NEXT PAGE)





ORDER

A TDIU is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


